Citation Nr: 0838961	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  95-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for Churg-Strauss syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1985 to September 1989, with prior periods of active 
duty for training (ACDUTRA).  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a November 1994 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
1997, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is of record.  In April 1997 and 
January 2000, the Board remanded the case for further 
development of the evidence.  In a decision issued in April 
2006, the Board denied the veteran's claim for Churg-Strauss 
syndrome.  The veteran appealed that decision to the Court.  
In September 2007, the Court issued an order that vacated the 
April 2006 Board decision and remanded the matter on appeal 
for readjudication consistent with the instructions outlined 
in the August 2007 Joint Motion by the parties.  In April 
2008, the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.  


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
veteran's Churg-Strauss syndrome became manifest during 
service.   


CONCLUSION OF LAW

Service connection for Churg-Strauss syndrome is warranted.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  

B.	Factual Background

Service treatment records (STRs) include a July 1984 
examination report for ACDUTRA that shows the veteran 
reported he was in excellent medical health with no known 
medical problems.  He reported a remote history of a left 
elbow injury due to a fall while playing hockey with no 
residual problems.  He was not currently taking any 
medications and indicated no symptoms of illness.  He was 
deemed qualified for duty.

An April 1985 medical examination during ACDUTRA shows he 
reported being on no medications.  He reported having some 
sea sickness.

A May 1985 medical examination reflects that he veteran 
reported that four weeks earlier he had experienced a self-
limited febrile illness with chills and malaise that was 
responsive to aspirin.  This was found to be consistent with 
a typical viral syndrome.  He was found to be physically and 
mentally qualified for transfer to active duty.  

In late August 1985 the veteran was seen in the emergency 
room for fever, "rigors" and malaise.  Viral syndrome was 
diagnosed.  In September 1985, he reported having such 
symptoms intermittently since February of 1985.  
In July 1986, the veteran was hospitalized for 6 days due to 
symptoms of fever to 104, fatigue, myalgias, low back pain 
and diarrhea.  The diagnosis was febrile illness of unknown 
etiology.  In April 1987, he was noted to have a febrile 
illness that recurred 3 or 4 times a year.  In May 1987, it 
was noted that he had been hospitalized for 1 month at Bryn 
Mawr Hospital for the same symptom set and was being 
transferred to Bethesda Naval Hospital.  

A July 1987 Medical Board report from Bethesda Naval Hospital 
notes that the veteran's symptoms of fever, night sweats and 
rigors began in May 1985.  The symptoms resolved but recurred 
six weeks later, with recurrent diarrhea.  Over the ensuing 
months he had several episodes, each separated by months, of 
fevers, chills, rigors, malaise, myalgias and night sweats.   
His latest episode began in April 1987, and he suffered two 
weeks of persistent symptoms prior to admission to Bryn Mawr.  
At that time a 25 pound weight loss was noted.  On transfer 
to Bethesda he complained of persistent daily temperatures to 
101 with night sweats and malaise, and reported a gradual 
weight loss of approximately 15 pounds over the last several 
weeks.  He also had experienced a macular nonpruritic rash of 
the upper extremities over the last five days and 
dysesthesias, hyperesthesias and paresthesia over his feet 
bilaterally.  Early in the hospitalization he developed 
subcutaneous nodules of the left forearm and right in-step.  
The Medical Board's diagnosis was atypical vasculitis, 
possibly of the Churg-Strauss type; the Medical Board 
concluded that the veteran was incapable of performing full 
duty and recommended that he be returned to 12 months of 
limited duty near a major medical center with an attending 
rheumatologist.  

In September 1987, it was noted that the veteran had been 
doing well in recent days, exercising twice weekly on a 
stationary bike without fever, myalgias, or arthralgias.  In 
November 1987, the veteran reported that he was fatigued one 
to two days a week with intermittent normal days.  He had no 
myalgias, arthralgias, skin lesions, nodules, eye problems or 
dyspnea, and his Churg-Strauss syndrome was found to be 
clinically stable.  A July 1988 rheumatology clinic and 
Medical Board report noted that tapering of the veteran's 
steroid therapy had gone well with only two flare-ups 
requiring transient higher dosing.  The most recent flare-up 
had occurred in January 1988.  The veteran had intermittent 
fleeting paresthesias affecting both hands and feet but they 
were decreasing in frequency.  The diagnostic impression was 
Churg-Strauss Syndrome in remission.  It was noted that 
necrotizing vasculitis was an unpredictable disease entity; 
that it may reactivate and require significant medical 
management in the future; and that the veteran would require 
long term medical follow-up.  
        
A subsequent October 1988 rheumatology clinic report reflects 
the same diagnosis, noting that the veteran still had some 
dyspnea with exertion and secondary dysesthesias/arthralgias.  
A December rheumatology clinic report notes that the 
veteran's Churg-Strauss syndrome was doing well.  He had been 
asymptomatic except for six or more episodes of angioedema 
manifested by pruritus and edema of lips and hands.  It was 
noted he had a prior medical history of childhood asthma and 
significant pulmonary dysfunction when Churg-Strauss was 
initially diagnosed, but presently had an active lifestyle 
without appreciable pulmonary symptoms.  
        
A March 1989 rheumatology clinic report shows that the Churg-
Strauss syndrome was generally doing well and was still in 
remission. The veteran had experienced several more episodes 
of perioral tingling and hand edema but no tongue swelling or 
respiratory symptoms.   
        
A September 1989 progress note indicates that the veteran was 
separating from the Navy in 13 days and was currently on no 
medication.  Since last seen he had complaints of increased 
dysesthesias and some increased chest tightness.  He had no 
rashes, fever, myalgias, arthralgias or changes in urinary 
function and no major changes in weight.  In the last two 
months there had been no episodes of pruritus or facial 
edema.  He was able to play racquetball two times per week.  
The diagnostic impression was Churg-Strauss Syndrome, stable 
with mild increased symptoms of the hand and lung and 
angioedema of unknown etiology.   

Postservice evidence shows the veteran continued to 
experience recurrent episodes of Churg-Strauss.  A February 
1993 consultation report from Dr. R. P. shows that as of 
February 1993 he had experienced six months of symptoms that 
were similar to his problems in service.  He was sleeping 13 
to 14 hours each night with increased fatigue during the day.  
He had brief episodes of visual symptoms lasting around 30 
seconds, with distortion of vision and some flashing lights.  
There had been a few spontaneous eccymoses and easy 
bruisability.  He had intermittent paresthesias of the wrists 
and hands and also of the ankles and feet.  Occasionally he 
had intermittent watery diarrhea and anterior chest pain 
lasting 10 to 15 minutes that was unrelated to exertion, 
dyspnea. 

A June 1993 rheumatology consultation produced a diagnostic 
impression of Churg-Strauss vasculitis by history, stable at 
present.  The veteran reported feeling generally well but 
with episodic fatigue that resulted in missing one to two 
days of work per quarter.  He experienced occasional 
dysesthesias and myalgias and occasional abnormal visual 
sensation of moving, distorted light.  

A report of an April 1994 follow-up visit with Dr. R. P. 
shows that three weeks prior to the visit the veteran had an 
upper respiratory infection, and six days prior had a fever 
up to 103 with night sweats and chills.  He also had some 
arthralgia, intermittent dysesthesias in the hands and feet, 
and mild dyspnea.  There was also some mild intermittent left 
upper quadrant pain.  The diagnostic impression was a likely 
flare-up of the underlying vasculitis.
        
On June 1994 VA examination, the diagnoses were Churg-Strauss 
Syndrome and minimal obstructive lung impairment due to 
Churg-Strauss Syndrome.  The veteran complained of recurrent 
episodes of fevers, rigors, night sweats, dysesthesia and 
fatigue.  

In July and October 1994 letters, the veteran reported that 
he continued to have periodic episodes of mild to severe 
exacerbations of the disease.  He reported that after 
relatively minor difficulties from 1989 to 1992, the disease 
appeared to be on a crescendo course and that it was 
currently causing the most severe symptoms since his 
discharge from the hospital in 1987 despite the prolonged use 
of high dose steroids.  

At his February 1997 Board hearing the veteran testified that 
he started taking Prednisone in July 1987 and was fine when 
he was able to be tapered off the Prednisone for the first 
time towards the end of 1988.  At discharge from service he 
continued to have diminished energy level and no longer had 
the stamina and endurance he had before the disease.  He 
could no longer function on four or five hours of sleep and 
often found it a struggle to make it through an eight hour 
work day.  

A July 2008 letter from a VHA rheumatologist notes that 
medical examinations performed in July 1984 and April 1985, 
prior to the veteran's entrance into service, indicate that 
he did not report a history of medical illness and that he 
was found to be healthy on physical examination.  The 
specialist found no evidence that the veteran had any 
"multi-system involvement typical of systemic necrotizing 
vasculitis" and no factual evidence "to support the 
diagnosis of systemic vasculitis in 1984 or 1985."  Hence, 
the rheumatologist concluded that these examinations 
documented the absence of medical illnesses prior to his 
entrance into service.  The rheumatologist found that during 
service the veteran developed a serious illness with multi-
system systemic symptoms that required prolonged 
hospitalizations, was controlled by high dose systemic 
corticosteroids and immunosuppression with azathioprine.  
This illness satisfied the criteria for "necrotizing 
systemic vasculitis of the Ch[ur]g-Strauss type."  The 
specialist provided the following opinion:  

In conclusion, after careful review and analysis 
of all the pages in this record, it is my opinion 
that the recorded facts strongly support the 
diagnosis of Necrotizing Vasculitis of the Churg-
Strauss type made in 1987, approximately two 
years after he entered the service as a 
commissioned flight surgeon and was on active 
duty.  

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  The veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows the veteran experienced a serious illness 
during service that required two prolonged hospitalizations 
and was diagnosed as Churg-Strauss syndrome.  Postservice 
medical evidence shows the veteran continued to experience 
Churg-Strauss syndrome and currently has the disability.  In 
July 2008, a VHA rheumatologist opined, in essence, that the 
evidence showed the veteran did not have Churg-Strauss 
syndrome prior to service and that the disability began in 
service and continued thereafter.  The evidence of record 
supports that the veteran's Churg-Strauss syndrome was 
incurred in service and continued after service; hence, 
service connection for Churg-Strauss syndrome is warranted.  
ORDER

Service connection for Churg-Strauss syndrome is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


